Citation Nr: 0028259	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to restoration of special monthly pension based 
on the need for regular aid and attendance, which was 
discontinued effective from January 1, 1999.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to July 
1944.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), that discontinued the veteran's 
special monthly pension based on aid and attendance.  


REMAND

The Board concedes that the veteran has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled, as there is no indication of additional available 
evidence which would be relevant to the veteran's claim.

The veteran contends that he is entitled to restoration of 
his special monthly pension based on aid and attendance 
because he meets the criteria of having corrected visual 
acuity of 5/200 or less in both eyes.  

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d) (West 
1991); 38 C.F.R. § 3.351(a)(1) (1999).  A veteran is in need 
of regular aid and attendance if he is helpless or is so 
nearly helpless as to require the regular aid and attendance 
of another person.  The criteria for establishing the need 
for aid and attendance includes consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.

The veteran was originally awarded special monthly pension 
benefits based on the need of regular aid and assistance due 
to medical evidence of blindness in both eyes by rating 
decision dated March 1996.  This decision was based on 
medical findings in a report of VA optometry examination 
conducted in February 1996, which indicated that the veteran 
had age-related macular degeneration with central viewing 
acuity of 4/200 in the right eye and 2/350 in the left eye.  

In May 1998, the RO received information from an anonymous 
informer that the veteran had been seen frequently driving a 
vehicle.  The state department of motor vehicles confirmed 
that the veteran did have a valid driver's license with an 
expiration date of December 1999.  Furthermore, the veteran 
himself admitted during his personal hearing conducted in 
September 1998, that he had driven a vehicle approximately 
four months earlier.

Findings from a June 1998 VA eye examination indicated that 
the veteran had corrected visual acuity in the right eye to 
20/200.

Thereafter, by proposed rating action dated July 1998 and 
final rating action, dated December 1998, the veteran's 
special monthly pension benefits due to aid and attendance 
were terminated, effective January 1, 1999.

The Board notes that the veteran has submitted statements 
from the Visual Impairment Services Team (VIST) coordinator 
at the Birmingham VAMC as well as outpatient records from the 
optometry clinic at the VAMC, dated in September 1998 and 
January 1999.  Review of the January 1999 optometry clinic 
report would seem to indicate that the veteran has very poor 
uncorrectable vision in both eyes.  

Thus, the Board finds that further development is necessary 
in order to reconcile the apparent discrepancy in reported 
findings between the June 1998 VA examination and the VA 
optometry clinic record dated January 1999, as to the 
veteran's visual acuity in the right eye.  

Therefore, this case is REMANDED to the RO for the following 
action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
including any VIST records not currently 
associated with the claims folder, should 
be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.

2.  The veteran should then be afforded a 
VA ophthalmologic examination by a Board-
certified ophthalmologist in order to 
more accurately determine the exact 
corrected visual acuity of both eyes.  
Specifically, the medical specialist 
should determine whether or not the 
veteran has correctable visual acuity in 
either eye better than 5/200.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should reconcile his or her 
findings with those from the June 1998 VA 
examination and the January 1999 VA 
optometry examination.  The claims file 
and a separate copy of this REMAND must 
be made available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if not, the RO should take corrective 
action.

Following completion of the above, should the veteran's claim 
remain denied, the RO should issue a supplemental statement 
of the case, and provide an appropriate period of time for a 
response by the veteran and/or his representative.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.
By the REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


